ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The independent claims, in addition to the amendments made in 2021-01-29, have incorporated features of claim 7. Now the independent claims now require detecting only a first subband of a plurality of subbands of a broadcast channel, the broadcast channel part of a synchronization signal. Accordingly the only the first subband and not other subbands of the plurality of subbands is detected. Further, the claims require decoding independent channel bits from the first subband.
The below identifies the closest prior art and how the art is different from the claimed invention:
Tavildar - US20130115944 teaches partially decoding a PBCH including decoding only a portion of the PBCH and not decoding the rest of the PBCH upon determining the device cannot connect to the cell.
LY_391 (US20180184391) in view of Mansson_730 (US20110013730), in view of Gruet_318 (US20130343318), and further view of Si_996 (US20180115996) teach aspects of the independent claims as Final Action mailed 2020-10-03. Further, ZHOU_599, as discussed in Final Action mailed 2020-10-03 teaches detecting only the first sub-band and decoding channel bits transmitted on the first sub-band.
While the above references variously teach aspects of the claimed invention, the combination of the above mentioned references would not be obvious. For example, Mansson, Gruet and Si teaches are not in the context of a broadcast channel having only a first subband being decoded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given by the applicant’s representative in an interview corresponding to an interview summary submitted concurrently herein.
1.	(Currently Amended) A method comprising:
	receiving a synchronization signal block; and
	detecting a primary synchronization signal of the received synchronization signal block; and
	detecting a subportion of a broadcast channel of the received synchronization signal block, 
	wherein the broadcast channel comprises a plurality of sub-bands,
	wherein the detecting of the subportion comprises detecting only a first sub-band among the plurality of sub-bands 
the first sub-band of the broadcast channel comprises a subportion of broadcast channel bits, and 
the subportion of broadcast channel bits is independently decoded into information that is used;
	wherein receiving the synchronization signal block comprises receiving at least one synchronization signal block of a plurality of synchronization signal blocks placed at a plurality of time instances within a 5ms time window



2.	(Original) The method of claim 1, further comprising detecting at least one secondary synchronization signal of the synchronization signal block. 

3.	(Original) The method of claim 1, 
	wherein each sub-band of the plurality of sub-bands carries at least one self-decodable unit. 

4.	(Currently Amended) The method of claim 1, 
	wherein [[a]] the first sub-band of the plurality of sub-bands is a same size as a second sub-band of the plurality of sub-bands. 

5.	(Currently Amended) The method of claim 1, 
	wherein [[a]] the first sub-band of the plurality of sub-bands is a different size than a second sub-band of the plurality of sub-bands. 

6.	(Currently Amended) The method of claim 1, 
	wherein [[a]] the first sub-band of the plurality of sub-bands is located at a central portion of the broadcast channel, and a second sub-band of the plurality of sub-bands is located on both sides of the central portion. 

7.	(Currently Amended) The method of claim 6, further comprising receiving only the first sub-band of plurality of sub-bands

8.	(Original) The method of claim 3, 
	wherein the at least one self-decodable unit comprises coded and rate-matched channel bits. 

9.	(Original) The method of claim 1, 
	wherein the primary synchronization signal, at least one secondary synchronization signal, and the broadcast channel are transmitted in one slot. 

10.	(Original) The method of claim 1, further comprising determining slot and frame timing information from the synchronization signal block. 

11.	(Currently Amended) The method of claim 1, 
	wherein the 5ms time window including the plurality of synchronization signal blocks occurs periodically. 

12.	(Canceled) 

13.	(Original) The method of claim 1, 
	wherein the broadcast channel carries a system frame number. 

14.	(Original) The method of claim 1, 
	wherein the broadcast channel carries slot and frame timing related information. 

15.	(Previously Presented) The method of claim 1, further comprising:
	receiving a common control channel in a first slot;
	determining whether the synchronization signal block is transmitted in a downlink region of the first slot based on the common control channel; and
	identifying available downlink resource elements for a physical downlink shared channel or a physical downlink control channel in the downlink region of the first slot. 

16.	(Original) The method of claim 15, 
	wherein the first slot is within a synchronization signal block transmission window, and 
the synchronization signal block transmission window comprises at least one slot for transmitting synchronization signal blocks. 

17.	(Original) The method of claim 16, 


18.	(Currently Amended) An apparatus comprising:
	a receiver that receives a synchronization signal block; and
	a processor that: 
detects a primary synchronization signal of the received synchronization signal block; and
	detects a subportion of a broadcast channel of the received synchronization signal block, 	
wherein the broadcast channel comprises a plurality of sub-bands,
	wherein the detecting of the subportion comprises detecting only a first sub-band among the plurality of sub-bands 
the first sub-band the broadcast channel comprises a subportion of broadcast channel bits, and 
the subportion of broadcast channel bits is independently decoded into information that is used;
	wherein receiving the synchronization signal block comprises receiving at least one synchronization signal block of a plurality of synchronization signal blocks placed at a plurality of time instances within a 5ms time window



19.	(Original) The apparatus of claim 18, 
	wherein each sub-band of the plurality of sub-bands carries at least one self-decodable unit. 

20.	(Previously Amended) A method comprising:
, wherein the broadcast channel comprises a plurality of sub-bands; and
transmitting, to a receiving device, the synchronization signal block,[[;]] wherein transmitting the synchronization signal block comprises transmitting at least one synchronization signal block of a plurality of synchronization signal blocks placed at a plurality of time instances within a 5ms time window, 


wherein the receiving device detects a subportion of the broadcast channel of the synchronization by at least detecting only a first sub-band among the plurality of sub-bands 
wherein the first sub-band 
wherein the subportion of broadcast channel bits is independently decoded into information that is used. 

21.	(Original) The method of claim 20, 
	wherein the primary synchronization signal, at least one secondary synchronization signal, and the broadcast channel are transmitted in one slot. 

22.	(Currently Amended) An apparatus comprising:
a processor that determines a synchronization signal block comprising a primary synchronization signal and a broadcast channel, wherein the broadcast channel comprises a plurality of sub-bands; and
	a transmitter that transmits, to a receiving device, the synchronization signal block,[[;]]
	wherein the transmitter transmitting the synchronization signal block comprises the transmitter transmitting at least one synchronization signal block of a plurality of synchronization signal blocks placed at a plurality of time instances within a 5ms time window, 


wherein the receiving device detects a subportion of the broadcast channel of the synchronization signal block by at least detecting only a first sub-band among the plurality of sub-bands 
the first sub-band 
the subportion of broadcast channel bits is independently decoded into information that is used. 

23.	(Original) The apparatus of claim 22, 
	wherein the time window including the plurality of synchronization signal blocks occurs periodically. 

24.	(Canceled) 

25.	(Canceled) 


26.	(Canceled) 

Relevant Cited References
US20150341908
US20200100214
US20130115944
US20080009305
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415